DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 21 December 2020 has been entered.

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that one skilled in the art would not be motivated to form the bottom of the alleged cavity 40' of Tyler to be thin walled enough to allow UV light to irradiate therethrough because such UV light would be blocked by the retainer shield 42.  The examiner respectfully disagrees.  Tyler states “shield 42 may alternatively be positioned on the inner surface of reflector 12' or may be omitted if appropriate” (column 5 lines 41-43, emphasis added).  Since the shield may be omitted the question of whether it would block UV light is not relevant – at the very least it could not block any UV light in the embodiment where it is omitted.  Secondly, it is never established that the shield 42 is opaque to UV light; it’s purpose is to block leaks, not light.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US 4,459,120) in view of Hachtman et al. (US 2013/0270749 A1).
With respect to claim 1:	Tyler teaches “a bonding arrangement (Fig. 3) for an adhesive bonding of a position-sensitive element (16) to a receiving body (40) of an optical element (12), the bonding arrangement comprising: a UV-curable adhesive arranged between the position-sensitive element and the receiving body (43); at least 
Tyler does not specifically teach that the cavity has a bottom section that is configured to be sufficiently thin-walled such that the UV-curable adhesive is cured with UV light that is radiated through the bottom section.
However, Hachtman teaches a bonding arrangement (Fig. 6) wherein the cavity (625) has a bottom section (680) that is configured to be sufficiently thin-walled such that the UV-curable adhesive (630) is cured with UV light (635) that is radiated through the bottom section (see Fig. 6).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement of Tyler with the bottom section being configured to be cured with UV light radiated through the bottom section as taught by Hachtman in order to promote a concentration of UV light to a target zone (Hachtman paragraph 45), for instance to quickly cure the adhesive in regions of the cavity which might leak (Hachtman paragraphs 30-31) such as the holes in Tyler through which terminals 27 enter the cavity (see Tyler Fig. 3).
 With respect to claim 4:	Tyler teaches “wherein the cavity is formed on the receiving body or on the position-sensitive element (see Fig. 3)”.
With respect to claim 5:	Tyler teaches “wherein the retaining element is formed on the position-sensitive element or on the receiving body (see Fig. 3)”.

However, limitations related to size are not sufficient to patentably distinguish over the prior art if the device having the claimed relative dimensions would not perform differently than the prior art device (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); see MPEP 2144.04(IV)(A)).  In the present case a bottom section having the claimed thickness performs the function of being thin enough to allow UV light through to cure the adhesive.  This function is also performed by Hachtman (see Fig. 6) and so the device having the claimed dimensions does not perform differently than the prior art device.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement of Tyler with the bottom section being configured to be cured with UV light radiated through the bottom section, and thereby either within the claimed thickness range or in a range that is functionally equivalent thereto, as taught by Hachtman, in order to promote a concentration of UV light to a target zone (Hachtman paragraph 45), for instance to quickly cure the adhesive in regions of the cavity which might leak (Hachtman paragraphs 30-31) such as the holes in Tyler through which terminals 27 enter the cavity (see Tyler Fig. 3).
With respect to claim 7:	Tyler teaches “wherein the bottom section is formed as a single piece with and of uniform material with the receiving body (see Fig. 3) or 
With respect to claim 9:	Tyler teaches “a method for producing a bonding arrangement (method of making the arrangement shown in Fig. 3) for an adhesive bonding of a position-sensitive element (16) to a receiving body (40) of an optical element (12), the method comprising: arranging a UV-curable adhesive (43) between the position-sensitive element and the receiving body (Fig. 3); forming a cavity (40) on the receiving body or on the position-sensitive element; forming a retaining element (34a) on the position-sensitive element or on the receiving body; inserting the retaining element in the cavity (see Fig. 3); filling the cavity, at least partially, with the UV-curable adhesive so that the retaining element projects into the UV-curable adhesive (see Fig. 3); and irradiating the UV-curable adhesive via UV light (column 5 lines 54-68, column 4 lines 20-column 5 line 22)”.
Tyler does not specifically teach irradiating the UV-curable adhesive via UV light through a thin-walled bottom section of the cavity.
However, Hachtman teaches irradiating (Fig. 6) the UV-curable adhesive (620) via UV light (635) through a thin-walled bottom section (680) of the cavity (625).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement method of Tyler with the bottom section being cured with UV light radiated through the bottom section as taught by Hachtman in order to promote a concentration of UV light to a target zone (Hachtman paragraph 45), for instance to quickly cure the adhesive in regions of the 
With respect to claim 11:	Tyler teaches “wherein the optical element is a semiconductor light source or a reflector (column 2 lines 49-51)”.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler and Hachtman as applied to claims 1, 9 above, and further in view of Hauer et al. (US 6,238,508 B1).
With respect to claim 2:	Tyler teaches “wherein the cavity is at least partially filled with the UV-curable adhesive (see Fig. 3)”.
Tyler does not specifically teach “wherein a structural adhesive is additionally contained in the cavity”.
However, Hauer teaches a structural adhesive 4 used in conjunction with an UV-curable adhesive 4.  
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement of Tyler by adding the structural adhesive taught by Hauer in order to obtain a comparatively higher adherence (Hauer column 2 lines 29-36).
With respect to claim 10:	Tyler in view of Hachtman teaches “The method according to claim 9 (see above)”.
Tyler does not specifically teach “wherein a structural adhesive is additionally placed in the cavity”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement of Tyler by adding the structural adhesive taught by Hauer in order to obtain a comparatively higher adherence (Hauer column 2 lines 29-36).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler, Hachtman and Hauer as applied to claims 1 and 2 above, and further in view of Ferguson et al. (US 6,811,285 B2).
With respect to claim 3:	Tyler in view of Hachtman and Hauer teaches “The bonding arrangement according to claim 2 (see above)”.
Tyler does not specifically teach “wherein the structural adhesive is added to the surface of the UV-curable adhesive”.
However, Hauer teaches wherein the structural adhesive (4) is added to the surface of the UV-curable adhesive (5).
It would have been obvious at the time the application was effectively filed to modify the bonding arrangement of Tyler by adding the structural adhesive taught by Hauer in order to obtain a comparatively higher adherence (Hauer column 2 lines 29-36).
 Tyler does not specifically teach “wherein portions of the retaining element pass through the structural adhesive”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement of Tyler by having portions of the retaining element pass through the structural adhesive in order to ensure secure engagement (Ferguson column 4 lines 10-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler and Hachtman as applied to claim 1 above, and further in view of Marley et al. (US 2014/0268850 A1).
With respect to claim 8:	Tyler teaches wherein the receiving body has a plastic (column 2 lines 51-53).
Tyler does not specifically teach wherein the receiving body has a polymer-based plastic including a BMC.
However, Marley teaches wherein the receiving body (50) has a polymer-based plastic including a BMC (paragraph 37).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement of Tyler by making the receiving body out of BMC plastic as taught by Marley due to the art recognized suitability of such compounds for making the reflector in a headlight (Marley paragraph 37; see Tyler column 2 lines 47-49).

s 1, 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Hachtman.
With respect to claim 1:	Ferguson teaches “a bonding arrangement (Figs. 1-4) for an adhesive bonding of a position-sensitive element (12) to a receiving body (14) of an optical element (10), the bonding arrangement comprising: a curable adhesive (40) arranged between the position-sensitive element and the receiving body (see Fig. 3); at least one cavity for accommodating the UV-curable adhesive (36); and at least one retaining element that extends into the cavity and projects into the UV-curable adhesive (38), wherein the cavity has a bottom section (see Fig. 3)”.
Ferguson does not specifically teach that the adhesive is UV-curable or that the cavity has a bottom section that is configured to be sufficiently thin-walled such that the UV-curable adhesive is cured with UV light that is radiated through the bottom section.
However, Hachtman teaches a bonding arrangement (Fig. 6) wherein the cavity (625) has a bottom section (680) that is configured to be sufficiently thin-walled such that the UV-curable adhesive (630) is cured with UV light (635) that is radiated through the bottom section (see Fig. 6).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement of Ferguson with the bottom section being configured to be cured with UV light radiated through the bottom section as taught by Hachtman in order to promote a concentration of UV light to a target zone to compensate for curing modality distortions (Hachtman paragraph 12).
With respect to claim 9:	Ferguson teaches “a method for producing a bonding arrangement (method of making the arrangement shown in Figs. 1-4) for an adhesive 
Ferguson does not specifically teach that the adhesive is UV-curable irradiating the UV-curable adhesive via UV light through a thin-walled bottom section of the cavity.
However, Hachtman teaches irradiating (Fig. 6) the UV-curable adhesive (620) via UV light (635) through a thin-walled bottom section (680) of the cavity (625).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the bonding arrangement method of Ferguson with the bottom section being cured with UV light radiated through the bottom section as taught by Hachtman in order to promote a concentration of UV light to a target zone to compensate for curing modality distortions (Hachtman paragraph 12).
With respect to claim 12:	Ferguson teaches “wherein the cavity is fully enclosed except for an opening at an upper end of the cavity, wherein the opening opposes the bottom section (see Fig. 3)”.
With respect to claim 13:	Ferguson teaches “wherein the cavity is fully enclosed except for an opening at an upper end of the cavity, wherein the opening opposes the bottom section (see Fig. 3)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875